                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                               NO. 3:20-CV-108-DSC


                                             )
THOMAS NEVILLE MORRISON,                     )
                                             )
               Plaintiff,                    )
                                             )
vs.                                          )                  ORDER
                                             )
                                             )
ANDREW SAUL,                                 )
Commissioner of Social Security              )
             Defendant.                      )
________________________________             )


       Pending before the Court is Plaintiff-Appellant’s Motion for Attorney’s Fees under the

Equal Access to Justice Act (EAJA). Plaintiff’s Counsel and Defendant’s Counsel have

conferred, and Defendant consents to Plaintiff’s Motion for Attorney’s Fees. Plaintiff-Appellant

has assigned his rights to any attorney’s fees payable under EAJA to his counsel.

       Accordingly, the Court GRANTS Plaintiff-Appellant’s Motion for Attorney’s Fees.

Defendant is ordered to pay $4,000.00 in full satisfaction of any and all claims arising under

EAJA, 28 U.S.C. § 2412(d). Additionally, Plaintiff shall be paid $400.00 in costs from the

Judgment Funds by the U.S. Departments of the Treasury pursuant to 28 U.S.C. § 2412(a)(1).

       Pursuant to the United States Supreme Court’s ruling in Astrue v. Ratliff, 130 S. Ct. 2521

(2010), these attorney’s fees are payable to Plaintiff as the prevailing party and are subject to

offset through the Treasury Department’s Offset Program to satisfy any pre-existing debt

Plaintiff may owe to the Government. If subsequent to the entry of the Court’s EAJA Order, the

Commissioner determines that Plaintiff owes no debt to the Government that would subject this

award of attorney’s fees to offset, the Commissioner may honor Plaintiff’s signed assignment of

EAJA fees providing for payment of the subject fees to Plaintiff’s counsel, rather than to


          Case 3:20-cv-00108-DSC Document 13 Filed 12/02/20 Page 1 of 2
Plaintiff. If, however, the Commissioner discovers that Plaintiff owes the Government any debt

subject to offset, the Commissioner shall pay any attorney’s fees remaining after such offset to

Plaintiff rather than to Counsel.

       SO ORDERED.

                                Signed: December 2, 2020




                                                  2


          Case 3:20-cv-00108-DSC Document 13 Filed 12/02/20 Page 2 of 2
